Citation Nr: 1027227	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an increased evaluation for ACL 
reconstruction, right knee rated as 10 percent disabling prior to 
June 5, 2009 and non-compensable subsequent to June 5, 2009.

2.  Entitlement to an increased evaluation for status post 
menisectomies and degenerative joint disease with limitation of 
motion of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for traumatic 
arthritis, right great toe, currently evaluated at 20 percent 
disabling.  

4.  Entitlement to an increased disability rating for residuals, 
shell fragment wound, anterior nasal septum with sinusitis, 
currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

Regarding the Veteran's right knee, the RO originally rated the 
Veteran at 10 percent disabling for post operative residuals, 
meniscectomy and ACL reconstruction, right knee.  In a December 
2008 rating decision, the RO increased the Veteran's disability 
rating for his right knee by granting separate compensable 
ratings for ACL reconstruction, right knee, and status post 
meniscectomies and degenerative joint disease, right knee, with 
limitation of motion.  In a subsequent July 2009 rating decision, 
the RO decreased the Veteran's disability rating for ACL 
reconstruction, right knee, to noncompensable.  As the reduction 
did not result in a reduction of the Veteran's overall combined 
disability rating and the amount of compensation received, the RO 
was not required to comply with the procedures outlined under 
38 C.F.R. § 3.105(e).


FINDINGS OF FACT

1. Without good cause shown, the Veteran failed to report for 
scheduled VA examinations in December 2009 and March 2010 to 
determine the current level of his right knee disability.

2.  Without good cause shown, the Veteran failed to report for 
scheduled VA examinations in December 2009 and March 2010 to 
determine the current disability level of his arthritis of the 
right great toe.

3.  Without good cause shown, the Veteran failed to report for a 
scheduled VA examination in December 2009 and March 2010 to 
determine the current level of his disability related to 
residuals of a shell fragment wound to the anterior nasal septum 
with sinusitis.


CONCLUSIONS OF LAW

1.  The Veteran's failure to report for a scheduled VA 
examination ordered in connection with a claim for increased 
rating for ACL reconstruction, right knee rated as 10 percent 
disabling prior to June 5, 2009 and non-compensable subsequent to 
June 5, 2009 requires that his claim for increase be denied.  38 
C.F.R. § 3.655 (2009).

2.  The Veteran's failure to report for a scheduled VA 
examination ordered in connection with a claim for increased 
rating for status post menisectomies and degenerative joint 
disease with limitation of motion of the right knee, currently 
evaluated as 10 percent disabling requires that his claim for 
increase be denied.  38 C.F.R. § 3.655 (2009).

3.  The Veteran's failure to report for a scheduled VA 
examination ordered in connection with a claim for increased 
rating for arthritis of the right great toe requires that his 
claim for increase be denied.  38 C.F.R. § 3.655 (2009).

4.  The Veteran's failure to report for a scheduled VA 
examination order in connection with a claim for increased rating 
for residuals of a shell fragment wound to the anterior nasal 
septum with sinusitis  requires that his claim for increase be 
denied.  38 C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated September 2007, 
July 2008, and April 2009 the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefits sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in September 2007 prior 
to the initial unfavorable decision in January 2008.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the July 2008 and April 
2009 correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claims.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in March 2010, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).



Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  VA scheduled the Veteran for examinations in 
December 2009 and March 2010 in connection with his claims for 
increased ratings.  The Veteran failure to report for either 
examination and has not provided good cause for his failure to 
report.  Therefore, the Board concludes that VA's duties to the 
claimant have been fulfilled with respect to the issues on 
appeal.


Analysis

Under the laws and regulations, the Veteran has a responsibility 
of attending a VA examination to help establish entitlement to a 
claim.  38 C.F.R. §§ 3.326, 3.327.  The provisions of 38 C.F.R. § 
3.655(b) state that when a claimant fails to report for an 
examination in conjunction with a reopened claim for a benefit 
which was previously disallowed, or for a claim for an increased 
rating of a service connected disability, the claim shall be 
denied unless good cause is established as to why the claimant 
failed to appear.  Good cause includes, but is not limited to, 
the illness or hospitalization of the claimant, or the death of 
an immediate family member.  38 C.F.R. § 3.655(a).  In the case 
at hand, the Veteran failed to appear for examinations scheduled 
in December 2009 and May 2010 to address the extent of his right 
knee, right great toe, and shell fragment wound disabilities, and 
he has also failed to establish good cause.  In fact, the Veteran 
has provided no reason at all for his failure to report for 
either examination.

Accordingly, as good cause has not been demonstrated and as the 
evidence of record is otherwise incomplete to render a decision, 
under 38 C.F.R. § 3.655, the claims for increased rating for a 
right knee disability, a right great toe disability, and 
residuals of a shell fragment wound to the anterior nasal septum  
must be denied. 38 C.F.R. § 3.655 (2009)



ORDER

Entitlement to an increased evaluation for ACL reconstruction, 
right knee rated as 10 percent disabling prior to June 5, 2009 
and non-compensable subsequent to June 5, 2009, is denied.

Entitlement to an increased evaluation for status post 
menisectomies and degenerative joint disease with limitation of 
motion of the right knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased disability rating for traumatic 
arthritis, right great toe, currently evaluated at 20 percent 
disabling, is denied.

Entitlement to an increased disability rating for residuals, 
shell fragment wound, anterior nasal septum with sinusitis, 
currently evaluated at 10 percent disabling, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


